DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The last sentence of the Abstract starts with a lowercase “t”. Appropriate correction is required. 

Claim Objections
Claims 1 and 15 recite “receiving during the teleoperation system,” the claims should read: receiving during the teleoperation session. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

.

Claim 12 recites:
The method of claim 1, wherein determining the speed limit comprises: 
obtaining, from the remote support server, an array of precomputed speed limits across a range of steering angles for each of a plurality of vehicle locations; and 
determining the speed limit based at least in part on the precomputed speed limits.  
The phrase “plurality of vehicle locations” is not found in the specification of the present application. The specification teaches in paragraph 0049 that “The remote support server 101 then computes 503 an array of maximum allowed vehicle speed values using analytical calculations or numerical simulations for the entire range of possible steering angle values for each such road segment.” 
But a “road segment” is different than “vehicle locations.” Vehicle locations implies a specific location, a single point, while “road segment” simply means to a person of ordinary skill in the art, a segment of road. For examination purposes, this can be a segment between two nodes, as is commonly taught when using GPS, or it can be a straight portion connected to a curved portion, where each piece is a road segment. The 
If the claim were interpreted as written one broad reasonable interpretation would be this:
A remote server obtains speed limits for a range of steering angles that a vehicle could possibly through an upcoming turn. The phrase “a range of steering angles for each of a plurality of vehicle locations” can mean that a vehicle may be in a given vehicle location, say a point in a turn, yet have different steering angles. For each point, a range of steering angles is generated, and then an array of precomputed speed limits for each of those angles is obtained. Then, a least one more vehicle location is selected, a range of steering angles is generated, and an array of precomputed speed limits across that range of steering angels for that vehicle location is also obtained. Thus, for each of a plurality of vehicle locations, an array of speed limits is precomputed across a range of steering angles. 
Yet that interpretation does not have written description. For examination purposes, the phrase “plurality of vehicle locations” will be interpreted to mean road segments, since that is what paragraph 0049 supports. 

Claim 14 recites in part:
determining initial speed limits based on modeled vehicle kinematics for the road segments over the range of steering angles.
This does not have written description. What has written description that speed limits can be determined for “individual road segments” (see paragraph 0049), but this claim just says “road segments”. Performing a determining step over many road segments is different than over individual road segments. The overall intent of the claim seems to be that, according to paragraph 0049, adjacent road segments can have different speed limits. That is how this clause will be interpreted for examination purposes. The rest of the claim implies a method for stitching these road segments and trajectories together. In doing this, the method may find, for example, that a vehicle has to slow down before entering a turn (a new road segment). Thus, in Fig. 5, step 505, speed limits are adjusted based on mapping.  Since step 503 comes before step 505, 503 is therefore initial. The point of the claim seems to be: a method is proposed for slowing down a vehicle before entering a turn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the collision” yet there is no antecedent basis. It should be “a collision”. Appropriate action is required. For examination purposes, “the collision” will be interpreted as: a collision. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobilarov (U.S. Pat. No. 10,831,210 B1).

Regarding claim 13, Kobilarov discloses:
A method for precomputing speed limits for operating a vehicle during a teleoperation session (for teleoperation see col. 9, line 66 – col. 10, line 3), the method comprising: 
obtaining a regional map of an area of the vehicle (see col. 5, line 66 – col. 6 line 8); 
modeling road segments of the regional map including positions of obstacles (see col. 6, lines 15-39 and Fig. 3 for various objects on road segments.); 
generating an array of vehicle speed limits for each of the road segments over a range of steering angles (see the drawing of the road in Fig. 3. In Fig. 3, a “road segment” can be considered to be the straight section at the beginning, with another road segment, the curved section, following it. Alternatively, the road section could be as finely graded as each strip of the lane marker, or finer. All these would conform to the mesh discussed in paragraph 0049 of the specification of the present application, where the term road segment is drawn from. See Kobilarov, Fig. 3, step 302 for determining various trajectories, called actions, items 312, 314, and 316. Each potential trajectory includes a range of steering angles in each road segment. See col. 16, lines 59 – col. 17, line 5 for the trajectories being generated “based on” “static and/or dynamic obstacles” and a “maximum longitudinal…velocity…[so] that the wheels do not slip” The “maximum” velocity for an action can be considered its speed limit. Since multiple trajectories involving multiple steering angles are shown, multiple speed limits are taught.
the speed limits representing a speed at which the vehicle traversing a given road segment at a given steering angle can be decelerated in time to avoid a collision with the obstacles in response to an emergency braking command from a teleoperator (see Fig. 3 and first action 312. In this action, as taught in col. 16, line 38-58, the first action includes host vehicle 306 staying in its lane and “slowing to a stop behind object 310.” That section goes on to teach that Fig. 3 and action 312 relates to “the geometry of the road 308 and…based on the objects 310 and 318 in the environment. For col. 16, lines 49-50 for the action being a teleoperation action. Fig. 3 is just an example, the stalled vehicle could have been located anywhere, and there could have been several. Multiple actions may have led to a full stop.); and 
providing the array of vehicle speed limits to the vehicle (for teleoperation see col. 9, line 66 – col. 10, line 3. See also col. 16, lines 49-50 for the action being a teleoperation action. Speed limits can be communicated to the vehicle.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 9, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US2019/0318620 A1) in view of Ferguson et al. (WO2019/023589 A1).

Regarding claim 1, Yang teaches: 
A method for operating a vehicle comprising: 
establishing, by a vehicle, a connection with a remote support server for enabling a teleoperation session in which the vehicle is controlled by a remote teleoperator (the specification of the present application, paragraph 0040, teaches that a vehicle can be “teleoperated by a human or computer agent”. This means that teleoperator can be a human or a computer. Therefore, in the absence of prefacing the term “teleoperator” with “human,” as in done in claim 11, the term “teleoperator” will be interpreted as either a human or a computer. With that in mind, see Yang, Fig. 1 in which a vehicle platform, item 103a, is connected via a network 105 to a centralized server 101 containing a traffic management engine 120a. Other traffic management engines are also connected to vehicle platform 103a.);
receiving during the teleoperation system [session], control signals from the remote support server for controlling motion of the vehicle (see Fig. 2 for the remote traffic management engine 120 having a “vehicle dynamics controller” 228. See paragraph 0043 for the vehicle dynamics controller doing just that, controlling the dynamics of the vehicle. The controller 228 creates “sets of instructions” that the vehicle’s processor 115 executes. See paragraph 0077 for the vehicle dynamics controller 228 providing “action control instructions to all connected vehicles”.); 
obtaining a depth map indicative of respective distances to objects in an environment of the vehicle (see paragraph 0028 for an ECU that implements “dynamic road map generation and updates” and provides the map to other units. See paragraph 0034 for a vehicle platform 103 that takes image sensor data and identifies roads, buildings, and “static road objects, and/or dynamic road objects” such as vehicles. See paragraph 0033 for these sensors also including “distance sensors.” See paragraph 0059 for a connected vehicle sharing all this sensor information, including distance-to-object information, with the traffic management engine 102.); 
determining, based on the depth map, obstacles in the environment of the vehicle (see Fig. 4C and paragraph 0054 for using lane information and other vehicle location and dynamics to determine if a conflict between vehicles will occur. See paragraph 0050 for this being based on “map data” of lanes and visual image data.); 
receiving sensor data from a sensor array indicative of a vehicle motion state (see Fig. 4C and paragraph 0054 for receiving lane information and other vehicle location and dynamic information); 
determining, based on the vehicle motion state and the one or more obstacles, a speed limit for limiting speed of the vehicle during the teleoperation session that enables safe teleoperation of the vehicle (see paragraph 0082 for a vehicle that can be “actively controlled” in a “conflict zone.” The vehicle can be “instructed to travel at a certain speed…accelerate up to the posted speed limit, maintain a certain speed, etc.” This “etc” undoubtably includes: slow down. Paragraph 0082 teaches that a certain speed is desired from a vehicle. The vehicle is  therefore “actively controlled” and in some cases instructed to go the “speed limit.” Paragraph 0080 teaches that, if there are no other vehicles (dynamic obstacles) and no red lights, a vehicle is instructed to go at vf, which is the speed limit. Paragraph 0083 further teaches that a vehicle can go “at the posted speed limit”. See paragraphs 0096-0097 for a system determines an “advisory speed limit” for a vehicle, and the vehicle can go “equal to or lower than the advisory speed limit”.); 
Yet Yang does not appear to explicitly teach
determining if the vehicle is operating above the speed limit; and 
initiating a remedial action responsive to the vehicle operating above the speed limit.  
However Ferguson teaches:
determining if the vehicle is operating above the speed limit (see paragraph 0007 for determining a hazard condition. See 0014 for the hazard condition being exceeding a speed limit); and 
initiating a remedial action responsive to the vehicle operating above the speed limit (see paragraph 0014. See also paragraph 0148).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang, to add see paragraph 0014). Overall, Ferguson seeks to avoid hazardous conditions, such as at intersections with stop lights or stop signs, and to avoid collisions (see paragraphs 0009-0013). This dovetails well with Yang who teaches controlling vehicle speed, acceleration, and movement at intersections, and to maintain a speed or follow a speed limit, in order to also avoid collision. This is shown in the final bullet point rejected with Yang.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
The applicant may also consider that Kobilarov, cited below, teaches much of this claim, especially assigning speed limits for trajectories of road segments. 

Regarding claim 2, Yang and Ferguson teach the method of claim 1.
Yet Yang does not appear to explicitly further teach:
A method wherein initiating the remedial action comprises: 
sending a notification to the remote support server indicating that the vehicle is exceeding the speed limit.  
However, Ferguson teaches:
A method wherein initiating the remedial action comprises: 
sending a notification to the remote support server indicating that the vehicle is exceeding the speed limit (see paragraph 0017 for a remote teleoperating system. See paragraph 0020 for it receiving information about hazardous conditions from a vehicle. See paragraph 0026 for the hazard conditions including exceeding a speed limit.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang and Ferguson, to add the additional features of sending a notification to the remote support server indicating that the vehicle is exceeding the speed limit, as taught by Ferguson. The motivation for doing so would be to avoid a hazardous condition, as recognized by Ferguson (see paragraph 0014). Overall, Ferguson seeks to avoid hazardous conditions, such as high speeds (see paragraphs 0009-0013). This dovetails well with Yang who teaches controlling vehicle speed, acceleration, and movement at intersections, and to maintain a speed or follow a speed limit, in order to also avoid collision. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 4, Yang and Ferguson teach the method of claim 1.
Yang further teaches:
A method wherein initiating the remedial action comprises: 
automatically limiting the speed of the vehicle to the speed limit (according to paragraphs 0043 and 0045 the “controlling agent,” which can control the speed of the vehicle, can be the remote support server 101, which is external to the vehicle, or the safety computational unit 110, which is part of the vehicle. See Yang, paragraph 0082 for a vehicle that can be “instructed to travel at a certain speed…accelerate up to the posted speed limit, maintain a certain speed, etc.” Paragraph 0080 teaches that, if there are no other vehicles (dynamic obstacles) and no red lights, a vehicle is instructed to go at vf, which is the speed limit. Paragraph 0083 further teaches that a vehicle can go “at the posted speed limit”. Paragraphs 0096-0097 further make clear that the vehicle controller often wants the vehicle to travel at a particular speed limit.).  

Regarding claim 5, Yang and Ferguson teach the method of claim 1.
Yang further teaches:
A method wherein obtaining the depth map comprises: 
obtaining sensing data from the sensor array representing an environment of the vehicle (see paragraph 0025); and 
generating the depth map based on the sensing data (note that claim 1 states that a “depth map” is “indicative of respective distances to objects in an environment of the vehicle”. See paragraph 0028 for an ECU that implements “dynamic road map generation and updates” and provides the map to other units. See paragraph 0034 for a vehicle platform 103 that takes image sensor data and identifies roads, buildings, and “static road objects, and/or dynamic road objects” such as vehicles. See paragraph 0033 for these sensors also including “distance sensors.” See paragraph 0059 for a connected vehicle sharing all this sensor information, including distance-to-object information, with the traffic management engine 102.)

Regarding claim 6, Yang and Ferguson teach the method of claim 1.
Yang further teaches:
A method wherein determining the obstacles in the environment of the vehicle comprises: 
detecting one or more static obstacles in the environment of the vehicle; and 
detecting one or more mobile obstacles in the environment of the vehicle (for both bullet points see paragraph 0034 for image sensor data and identifies “static road objects, and/or dynamic road objects” such as vehicles.).  

Regarding claim 9, Yang and Ferguson teach the method of claim 1.
Yang further teaches:
A method wherein determining the speed limit comprises: 
modeling a trajectory of the vehicle at a sequence of time points based on the sensor data (see Figure 4B for a trajectory p1 for a vehicle 406.); 
modeling positions of the obstacles at each of the time points (see Figure 4B for a trajectory p1 for a vehicle 406 and other vehicles, item 404 driving at trajectory p5. See Fig. 4C for vehicles with different trajectories coming into conflict. See paragraphs 0047-0051 for determining paths, p, based on intersection characteristics and obstacle characteristics, which includes other vehicles and lane boundaries.); and 
determining the speed limit based on the modeled trajectory of the vehicle and the modeled positions of the obstacles at each of the time points (see paragraphs 0096-0097 for a system determines an “advisory speed limit” for a vehicle. The vehicle can go “equal to or lower than the advisory speed limit”. In those paragraphs, the system has already determined the desired trajectory of the vehicles and determined that they are “compatible,” meaning a collision will not occur. Therefore, the trajectories have been determined. The speed limit over which to travel at that trajectory is then assigned.).  

Regarding claim 15, Yang teaches:
A non-transitory computer-readable storage medium storing instructions for operating a vehicle, the instructions when executed by a processor (see Fig. 1. All the “engines’ shown are CPUs.) causing the processor to perform steps including: 
establishing, by the vehicle, a connection with a remote support server for enabling a teleoperation session in which the vehicle is controlled by a remote teleoperator (the specification of the present application, paragraph 0040, teaches that a vehicle can be “teleoperated by a human or computer agent”. This means that teleoperator can be a human or a computer. Therefore, in the absence of prefacing the term “teleoperator” with “human,” as in done in claim 11, the term “teleoperator” will be interpreted as either a human or a computer. With that in mind, see Yang, Fig. 1 in which a vehicle platform, item 103a, is connected via a network 105 to a centralized server 101 containing a traffic management engine 120a. Other traffic management engines are also connected to vehicle platform 103a.);
receiving during the teleoperation system [session], control signals from the remote support server for controlling motion of the vehicle (see Fig. 2 for the remote traffic management engine 120 having a “vehicle dynamics controller” 228. See paragraph 0043 for the vehicle dynamics controller doing just that, controlling the dynamics of the vehicle. The controller 228 creates “sets of instructions” that the vehicle’s processor 115 executes. See paragraph 0077 for the vehicle dynamics controller 228 providing “action control instructions to all connected vehicles”.); 
obtaining a depth map indicative of respective distances to objects in an environment of the vehicle (see paragraph 0028 for an ECU that implements “dynamic road map generation and updates” and provides the map to other units. See paragraph 0034 for a vehicle platform 103 that takes image sensor data and identifies roads, buildings, and “static road objects, and/or dynamic road objects” such as vehicles. See paragraph 0033 for these sensors also including “distance sensors.” See paragraph 0059 for a connected vehicle sharing all this sensor information, including distance-to-object information, with the traffic management engine 102.); 
determining, based on the depth map, obstacles in the environment of the vehicle (see Fig. 4C and paragraph 0054 for using lane information and other vehicle location and dynamics to determine if a conflict between vehicles will occur. See paragraph 0050 for this being based on “map data” of lanes and visual image data.); 
receiving sensor data from a sensor array indicative of a vehicle motion state (see Fig. 4C and paragraph 0054 for receiving lane information and other vehicle location and dynamic information); 
determining, based on the vehicle motion state and the one or more obstacles, a speed limit for limiting speed of the vehicle during the teleoperation session that enables safe teleoperation of the vehicle (see paragraph 0082 for a vehicle that can be “actively controlled” in a “conflict zone.” The vehicle can be “instructed to travel at a certain speed…accelerate up to the posted speed limit, maintain a certain speed, etc.” This “etc” undoubtably includes: slow down. Paragraph 0082 teaches that a certain speed is desired from a vehicle. The vehicle is  therefore “actively controlled” and in some cases instructed to go the “speed limit.” Paragraph 0080 teaches that, if there are no other vehicles (dynamic obstacles) and no red lights, a vehicle is instructed to go at vf, which is the speed limit. Paragraph 0083 further teaches that a vehicle can go “at the posted speed limit”. See paragraphs 0096-0097 for a system determines an “advisory speed limit” for a vehicle, and the vehicle can go “equal to or lower than the advisory speed limit”.); 
Yet Yang does not appear to explicitly teach
determining if the vehicle is operating above the speed limit; and 
initiating a remedial action responsive to the vehicle operating above the speed limit.  
However Ferguson teaches:
determining if the vehicle is operating above the speed limit (see paragraph 0007 for determining a hazard condition. See 0014 for the hazard condition being exceeding a speed limit); and 
initiating a remedial action responsive to the vehicle operating above the speed limit (see paragraph 0014. See also paragraph 0148).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang, to add the additional features of determining if the vehicle is operating above the speed limit; and initiating a remedial action responsive to the vehicle operating above the speed limit, as taught by Ferguson. The motivation for doing so would be to avoid a hazardous condition, as recognized by Ferguson (see paragraph 0014). Overall, Ferguson seeks to avoid hazardous conditions, such as at intersections with stop lights or stop signs, and to avoid collisions (see paragraphs 0009-0013). This dovetails well with Yang who teaches controlling vehicle speed, acceleration, and movement at intersections, and to maintain a speed or follow a speed limit, in order to also avoid collision. This is shown in the final bullet point rejected with Yang.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 16, Yang and Ferguson teach the non-transitory computer-readable storage medium of claim 15.
Yet Yang does not appear to explicitly further teach:
A non-transitory computer-readable storage medium, wherein initiating the remedial action comprises: 
sending a notification to the remote support server indicating that the vehicle is exceeding the speed limit. 
However, Ferguson teaches:
A non-transitory computer-readable storage medium, wherein initiating the remedial action comprises: 
sending a notification to the remote support server indicating that the vehicle is exceeding the speed limit (see paragraph 0017 for a remote teleoperating system. See paragraph 0020 for it receiving information about hazardous conditions from a vehicle. See paragraph 0026 for the hazard conditions including exceeding a speed limit.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang and Ferguson, to add the additional features of sending a notification to the remote support server indicating that the vehicle is exceeding the speed limit, as taught by Ferguson. The motivation for doing so would be to avoid a hazardous condition, as recognized by Ferguson (see paragraph 0014). Overall, Ferguson seeks to avoid hazardous conditions, such as high speeds (see paragraphs 0009-0013). This dovetails well with 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 18, Yang and Ferguson teach the non-transitory computer-readable storage medium of claim 15. For the rest of the rejection see the rejection of claim 4, since it is substantially similar to this claim. 

Regarding claim 19, Yang and Ferguson teach the non-transitory computer-readable storage medium of claim 15. For the rest of the rejection see the rejection of claim 5, since it is substantially similar to this claim. 

Regarding claim 20, Yang and Ferguson teach the non-transitory computer-readable storage medium of claim 15. For the rest of the rejection see the rejection of claim 6, since it is substantially similar to this claim. 


Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ferguson in further view of Herbach et al. (U.S. Pat. No. 9,008,890 B1).

Regarding claim 3, Yang and Ferguson teach the method of claim 1.
Yet Yang and Ferguson not appear to explicitly further teach:
A method wherein initiating the remedial action comprises: 
determining, based on the vehicle motion state and the one or more obstacles, a range of vehicle kinematic parameters that can be applied to avoid the collision with the one or more obstacles; and 
providing the range to the remote support server to enable the remote support server to generate a representation of the range of vehicle kinematic parameters on a display of a workstation operated by the remote teleoperator.  
However, Herbach teaches:
determining, based on the vehicle motion state and the one or more obstacles, a range of vehicle kinematic parameters that can be applied to avoid the collision with the one or more obstacles (according to the specification of the present application, paragraph 0020, “kinematic parameters” can include at least steering angle, speed, and trajectory. What this claim limitation is saying in at least one reasonable interpretation is not: provide current speed and heading data to the teleoperator or remote server; but provide a potential speed, headings and even trajectory to a teleoperator or remote server. For that, see Herbach, Fig. 9, item 936. In that figure, a vehicle, AV 810, contacts an “expert” at an “assistance center.” According to col. 16, lines 56-58, the “expert” at the “assistance center” can be a human, a computer, or a combination of both. According to col. 16, lines 5-6, the autonomous vehicle AV 810 can send a proposed trajectory 936 to the assistance center. See also, Fig. 10, step 1052.).
providing the range to the remote support server to enable the remote support server to generate a representation of the range of vehicle kinematic parameters on a display of a workstation operated by the remote teleoperator (see col. 22, lines 22-37 for the expert at the assistance center utilizing a graphical user interface, GUI, to see trajectories. This is in the context of Figs. 15A-C. See also the discussion about Fig. 15B in col. 25, lines 16-60, which proves that the expert at the assistance center can see the kinematic parameters sent by the AV.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang and Ferguson, to add the additional features of determining, based on the vehicle motion state and the one or more obstacles, a range of vehicle kinematic parameters that can be applied to avoid the collision with the one or more obstacles; and providing the range to the remote support server to enable the remote support server to generate a representation of the range of vehicle kinematic parameters on a display of a workstation operated by the remote teleoperator, as taught by Herbach. The motivation for doing so would be to avoid a hazardous condition, such as a collision. In Fig. 15B, for example, Herbach seeks to avoid a collision with a bovine crossing the road. Since Yang and Ferguson also teach remote teleoperation for the sake of safety, the three dovetail together well. 
KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 17, Yang and Ferguson teach the non-transitory computer-readable storage medium of claim 15. For the rest of the rejection see the rejection of claim 3, since it is substantially similar to this claim. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ferguson in further view of Cohen et al. (US2017/0371345 A1).

Regarding claim 7, Yang and Ferguson teach the method of claim 1.
Yang further teaches:
A method wherein detecting the one or more mobile obstacles comprises: 
identifying a mobile obstacle zone based on lane boundaries associated with the vehicle trajectory (see paragraphs 0009 and 0010 for a method involving identifying “two or more lanes” that provide “movement options” for vehicle. See also paragraph 0048); 
Yet Yang does not appear to explicitly further teach:
identifying a cluster of adjacent points in the depth map; 
collapse the clusters into obstacles represented as linear lines; 
determining coordinates of lateral edges of each of the linear lines; 
determining based on the lateral edges, whether the obstacles are within the mobile obstacle zone; and 
classifying the obstacles as mobile obstacles if the obstacles are within the mobile obstacle zone.  
However, Cohen teaches:
identifying a cluster of adjacent points in the depth map (according to the specification of the present application, paragraph 0034, the cluster of adjacent points are parts of discrete obstacles. It is well known in the art that this is how vehicle camera systems that perform object detection, edge detection, and object classification work. For one example, see Cohen paragraph 0110 a vehicle camera that obtains pixel data. See paragraph 0159 for using pixel data to detect hazards. See paragraph 0182 for detecting vehicles. See paragraphs 0203 and 0216 for associating pixels with coordinates. See the discussion from paragraph 0208 to 0219 for using adjacent points or pixels in an image along with a neural network, to identify objects.); 
collapse the clusters into obstacles represented as linear lines (according to the specification of the present application, paragraph 0035, this can mean that a leading vehicle is represented by a line of its rear bumper, while a trailer vehicle is presented by a line of its front bumper. See Cohen, Fig. 12B and paragraph 0222 and Fig. 14, step 1408 for a system that identifies various lines of objects.
determining coordinates of lateral edges of each of the linear lines (according to the specification of the present application, paragraph 0035, this can mean determining if the end points of the lines, such as lines representing bumpers. See Cohen, for Fig. 12B for lines 1202a and 1202b. See paragraph 0228 for the lines having a width. See paragraph 0229 for the line having a coordinate and a distance from the door.); 
determining based on the lateral edges, whether the obstacles are within the mobile obstacle zone (according to the specification of the present application, paragraph 0035, this can mean determining if the edge points of the bumpers overlap the mobile obstacle zone, which is basically the road, as demarcated by the lane markings. See Cohen paragraphs 0228-0230 for determining if the door is opening into the travel lane of a vehicle and then changing the vehicle’s trajectory as a result.); and 
classifying the obstacles as mobile obstacles if the obstacles are within the mobile obstacle zone (the specification of the present application, paragraph 0035, and this claim, essentially teach that a leading vehicle can be represented by a line. Then, if the line overlaps with a mobile obstacle zone (road), the vehicle is classified as a mobile obstacle. If not, the line and thus the vehicle is classified as a static object. This could reasonable mean that cars located on the part of the road meant for driving can be identified and classified as mobile obstacles, while cars in marked parking spaces, for example, alongside the part of the road meant for driving are still identified as cars, yet they are classified as static obstacles. With that in mind, see Cohen paragraphs 0228-0230 for determining if a vehicle is moving and how fast. See Cohen paragraphs 0228-0230 for classifying a line, which is the edge of a door of a vehicle, as a moving and adjusting a host vehicle trajectory accordingly. When the line, which is the edge of a door of another vehicle, moves into the driving lane of a host vehicle, the host vehicle recognizes the line as moving and adjusts the host vehicle’s trajectory to avoid the moving obstacle.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang and Ferguson, to add the additional features of identifying a cluster of adjacent points in the depth map; collapse the clusters into obstacles represented as linear lines; determining coordinates of lateral edges of each of the linear lines; determining based on the lateral edges, whether the obstacles are within the mobile obstacle zone; and classifying the obstacles as mobile obstacles if the obstacles are within the mobile obstacle zone, as taught by Cohen. The motivation for doing so would be to avoid a hazardous condition, such as a collision, as recognized by Cohen. That is why Cohen seeks to avoid the door or other moving object (see Fig. 14, step 1412).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


s 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ferguson in further view of Clarke et al. (US2007/0213883 A1).

Regarding claim 10, Yang and Ferguson teach the method of claim 1.
Yet Yang and Ferguson do not further teach:
A method wherein determining the speed limit comprises modeling at least one of: 
a deceleration time of the vehicle; 
an estimated reaction time of the remote teleoperator; and 
a cooldown period.  
However, Clarke teaches:
A method wherein determining the speed limit comprises modeling at least one of: 
a deceleration time of the vehicle (see Clarke, paragraphs 0047-0058 and Fig. 4. The “safe driving speed” is analogous to the “speed limit” of the present application. Note that paragraph 0038 goes on to teach a system that actually applies the brakes when the driver does not comply with the speed limit.); 
an estimated reaction time of the remote teleoperator; and 
a cooldown period.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang and Ferguson, to add the additional features of determining the speed limit comprises modeling at least one of: a deceleration time of the vehicle, as taught by Clarke. The motivation for doing so would be to avoid a hazardous condition, such as a collision, as recognized by Clarke (see paragraphs 0001, 0004, 0059, and 0079).
KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 11, Yang, Ferguson, and Clarke teach the method of claim 10.
Yet Yang does not further teach:
A method wherein modeling the estimated reaction time of the remote teleoperator comprises: modeling at least one of 
a camera exposure time, 
a video frame onboard processing time, 
a video frame transmission time, and 
an estimated human teleoperator response time.  
Yet Ferguson teaches:
A remote teleoperator.  
Yet Ferguson does not further teach:
A method wherein modeling the estimated reaction time of the remote teleoperator comprises: modeling at least one of 
a camera exposure time, 
a video frame onboard processing time, 
a video frame transmission time, and 
an estimated human teleoperator response time.  
However, Clarke teaches:

an estimated human the examiner has crossed out portions of the claim limitation to clearly show exactly who teaches what in the interest of writing a clear Detailed Action in the interest of compact prosecution. See Clarke, Fig. 4, step 78 and paragraph 0051. The heart of the Clarke application is incorporating driver reaction time into determining a safe driving speed.)
In summary, Clarke teaches incorporating human reaction time into estimating a reaction time of a vehicle operator. Ferguson teaches that the vehicle operator can be a remote teleoperator. There is no inventive step in translating the thinking of Clarke regarding human reaction times of a driver in a vehicle to human reaction times of a driver remote to a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang, Ferguson, and Clarke to add the additional features of modeling the estimated reaction time of the operator comprises: modeling at least an estimated human operator response time, as taught by Clarke. The motivation for doing so would be to avoid a hazardous condition, such as a collision, as recognized by Clarke (see paragraphs 0001, 0004, 0059, and 0079).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ferguson in further view of Kobilarov (U.S. Pat. No. 10,831,210 B1).

Regarding claim 12, Yang and Ferguson teach the method of claim 1.
Yet Yang and Ferguson do not further teach:
A method wherein determining the speed limit comprises: 
obtaining, from the remote support server, an array of precomputed speed limits across a range of steering angles for each of a plurality of vehicle locations; and 
determining the speed limit based at least in part on the precomputed speed limits.  
However, Kobilarov teaches:
A method wherein determining the speed limit comprises:
obtaining, from the remote support server (see col. 9, line 66 – col. 10, line 3), an array of precomputed speed limits across a range of steering angles for each of a plurality of vehicle locations (see the 35 USC 112(a) rejection for “vehicle locations,” which will be interpreted as road segment. A broad reasonable interpretation of this claim is that a vehicle can be traveling through a road made up of nodes that join pieces of the road together. In each segment, a range of steering angles is devised. These can be possible trajectories, since steering angles correspond to trajectories in non-slip conditions. For each of these steering angles a speed limit is determined. This is performed for another road segment. Thus, for a plurality of road segments, a range of steering angles (or trajectories) is devised, and then a range of speed limits for each steering angle (or trajectory) is computed. For that in the prior art, see Kobilarov. In the drawing of the road in Fig. 3, a road segment can be considered to be a straight section at the beginning, with another segment, the curved section, following it. Alternatively, the road section could be as finely graded as each strip of the lane marker, or finer. All these would conform to the mesh discussed in the specification of the present application. See Kobilarov, Fig. 3, step 302 for determining various trajectories, called actions, items 314 and 316. Each potential trajectory includes a range of steering angles in each road segment. See col. 16, lines 59 – col. 17, line 5 for the trajectories being generated “based on” “static and/or dynamic obstacles” and a “maximum longitudinal…velocity…[so] that the wheels do not slip”); and 
determining the speed limit based at least in part on the precomputed speed limits (the actions 314 and 316 are determined by the decision planner component 232. According to col. 8, lines 3-12, the component 232 can guide the autonomous vehicle 202 along one of the routes the coincide with a generated actions. Since col. 16, lines 59 – col. 17, line 5 mentions “maximum longitudinal…velocity…[so] that the wheels do not slip” the implication is that the vehicle will not be guided faster than this. A maximum speed, or speed limit, has been established, but the vehicle could go slower.  )  
In summary, Kobilarov teaches the limitations of this claim, and Kobilarov dovetails very well with Yang and Ferguson. This is true especially since Yang teaches that a vehicle can travel “equal to or lower than the advisory speed limit”. Since Kobilarov determines a maximum velocity at which the vehicle will not skid during a trajectory, this is very much like Yang’s advisory speed limit. Yang explicitly adds what is strongly implicitly taught in Kobilarov, which is that a “maximum” velocity is just that, a maximum. It is not always the actual speed. In fact, looking at the various actions in Fig. 3 of Kobilarov it is likely that the vehicle’s speed is not always the same throughout the curves. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yang and Ferguson to add the additional features of determining the speed limit comprises: obtaining, from the remote support server, an array of precomputed speed limits across a range of steering angles for each of a plurality of vehicle locations; and determining the speed limit based at least in part on the precomputed speed limits, as taught by Kobilarov. The motivation for doing so would be to avoid a hazardous condition, such as a collision, while at the same time not slipping because of an avoidance maneuver, as recognized by Kobilarov (see col. 16, lines 59 – col. 17, line 5).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobilarov (U.S. Pat. No. 10,831,210 B1) in further view of Grimm et al. (US2016/0133131 A1). 

Regarding claim 14, Kobilarov discloses: the method of claim 13.
Kobilarov further teaches:
A method, wherein generating the array of vehicle speed limits further comprises: 
determining initial speed limits based on modeled vehicle kinematics for the [individual] road segments over the range of steering angles (the word “initial” is not in the specification, but apparently, according to paragraph 0049 there can be a “speed limit for a given road segment and steering angle”. This relates to Fig. 5, step 503. Then, there is a teaching in paragraph 0049 that adjacent road segments can have different speed limits. When the system or method stiches these road segments and trajectories together it may find that a vehicle, for example, has to slow down before entering a turn. Thus in Fig. 5, step 505, speed limits are adjusted based on mapping.  Since step 503 comes before step 505, 503 is therefore initial. The point is: a method is proposed for slowing down before entering a turn. ); 
determining respective mappings of the steering angles for traveling between pairs of the road segments (this step is related to paragraph 0049 and Fig. 5, step 504. Kobilarov, Figs. 1 and 3 show multiple road segments. In Fig. 1 one segment could be considered from point 108 to 118. Or the entire road segment that the vehicle is one including points 108, 110, 118, and 122 could be considered a single road segment with multiple trajectories and thus steering angles in it. The next road segment is the segment to the right of line 126.); 
Yet Kobilarov may not teach, or at least not as explicitly as other prior art:
determining for each of the pairs of road segments, whether a difference between the maximum allowed speeds exceeds a deceleration limit; and 
responsive to the difference between the maximum allowed speeds exceeding the deceleration limit, adjusting the speed limits for the first road segment of the pair of road segments to a slower speed limit. 
However, Grimm teaches:
determining for each of the pairs of road segments, whether a difference between the maximum allowed speeds exceeds a deceleration limit (in one broad reasonable interpretation, if a sharp turn is ahead of a straight segment, a vehicle will need to slow down. Will this requirement exceed a deceleration limit? With that in mind, see Grimm, paragraph 0059.); and 
responsive to the difference between the maximum allowed speeds exceeding the deceleration limit, adjusting the speed limits for the first road segment of the pair of road segments to a slower speed limit (one reasonable interpretation of this claim is: if a vehicle can’t slow down through a turn, it must slow down before it gets there, such as on a straight road portion. With that in mind, see Grimm, paragraph 0059).  
In summary, Kobilarov at least strongly teaches toward what Grimm teaches. Otherwise, how could the trajectories shown in Fig. 3 be executed without skidding? After all, col. 16, lines 59 – col. 17, line 5 teaches determining a “maximum longitudinal…velocity…[so] that the wheels do not slip” for the trajectories shown in Fig. 3. However, Grimm has been added to strengthen the rejection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kobilarov to add the additional features of determining for each of the pairs of road segments, whether a difference between the maximum allowed speeds exceeds a deceleration limit; and responsive to the difference between the maximum allowed speeds exceeding the deceleration limit, adjusting the speed limits for the first road segment of the pair of road segments to a slower speed limit, as taught by Grimm. The motivation for doing so would be to avoid slipping due to entering a turn too fast, as recognized by Grimm (see paragraph 0059).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 recites:
The method of claim 7, further comprising: 
classifying the obstacles as static obstacles if the obstacles are outside the mobile obstacle zone.  
A great deal of prior art teaches tracking objects such as pedestrians that are not yet on a road but may cross the street in the near future. Minemura et al. (US2014/0324330 A1), for example, teaches in at least Fig. 7 that stationary “roadside objects” such as parked cars, can block the view of a traveling pedestrian, item 60. The pedestrian is about to cross the street but not yet on the street. Claim 8 appears to ignore these potentially dangerous objects and classify them as static obstacles. In the present claim, the pedestrian would be categorized as a static object because it is not currently in the road, even though it is moving.  
Another set of prior art teaches identifying static obstacles that are located in the traveling lane of a vehicle. Fairfield (U.S. 10,761,542 B1), a Waymo patent, for example, teaches in Fig. 4E, a system that seeks to identify static objects in a roadway. In Fig. 4E 
Other close prior art includes:
Feit (US2012/0271484 A1). See paragraph 0066, for a system and method for determining “whether the target vehicle is in fact a vehicle or a stationary object.” If the object is a vehicle, an alert is provided. But, as taught in paragraph 0058, if the object is a stationary object, no alert is provided. See Fig. 12, section (6) for a list of stationary objects, such as trees, structures, and guardrails, that do not generate alerts. Nothing in Feit teaches that an object not in a drivable area is classified as a static object. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu (US2013/0223686 A1) teaches and the clusters of points, as mentioned in claim 7 of the present application. 
Levinson (U.S. Pat. No. 9,612,123) a Zoox patent, teaches a teleoperator with a speed limit presented to teleoperator. See at least col. 18, lines 63-65 and Fig. 10.
Kusano (US2017/0276494 A1) see paragraph 0023 for an autonomous vehicle that detects an upcoming turn, and slows down to safely execute the turn. 
Feit  (US2012/0271484 A1) teaches discriminating between vehicles and other objects, but provides “no alert” if it is an object.

Hartmann et al. (US2012/0065861 A1). See paragraph 0031 and Fig. 1 for an optimum trajectory 22, which is an avoidance path, is determined when “an imminent collision with the obstacle 14, exists”. In paragraph 0032, the steering angle is calculated for the path. The trajectory 10, is one of the “driver’s prescription,” as taught in paragraph 0031. However, nothing about speed limits is taught. 
Maeda et al. (US2017/0039855 A1) Teaches: Slow down to a speed that is a function of how close you get to the object. It changes the SPEED, but not so much the SPEED LIMIT.
Hoedt et al. (US2019/0143974 A1) teaches in Fig. 2 and paragraphs 0033-0035 that a vehicle’s path through a turn can be optimized. As taught in paragraph 0032 a reference line 1 extends along a center line of a lane 6 that connects a beginning and end. A distance value 11, which essentially controls who tight to take the corners, can be controlled by a knob and set to “at least three different positions.” As taught in paragraph 0033, once the line is set, an overall trajectory is plotted to reduce driving  time, i.e. maximize speed. Paragraph 0034 teaches that another driving path 3 can be calculated in a second optimization method in which lateral acceleration and longitudinal 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DONALD J WALLACE/Primary Examiner, Art Unit 3665